ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_04_FR.txt. 634

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

Je souhaite expliquer mon vote en faveur de l’arrét de la Cour sur deux
points, à savoir la succession aux traités et le forum prorogatum.

SUCCESSION AUX TRAITÉS

Du fait de la démarche adoptée par la Cour dans son arrêt, il n’est pas
nécessaire d’examiner si la Bosnie-Herzégovine était partie à la conven-
tion sur le génocide à compter de la date de son accession à l’indépen-
dance. Toutefois, comme ce point a été débattu en détail et qu’il retient
dans une certaine mesure l’attention, je me propose d’en dire un mot.

Les arguments généraux concernant la succession aux traités peuvent
être laissés de côté en faveur d’une approche reposant sur les caractéris-
tiques particulières de la convention sur le génocide. Dans l’affaire des
Réserves à la convention pour la prévention et la répression du crime de
génocide, la Cour a de même considéré que la «réponse [aux] questions»
qui se posent «doit être cherchée dans les traits particuliers que présente
la convention sur le génocide» (C.I.J. Recueil 1951, p. 23). Le fait que la
convention sur le génocide prévoyait qu’elle puisse cesser d’être en vigueur
ou dénoncée n’affecte pas le caractère particulier que lui a reconnu la
Cour. Celle-ci a fait observer ce qui suit:

«Les origines de la convention révèlent l’intention des Nations
Unies de condamner et de réprimer le génocide comme «crime de
droit des gens» impliquant le refus du droit à l’existence de groupes
humains entiers, refus qui bouleverse la conscience humaine, inflige
de grandes pertes à l'humanité, et qui est contraire à la fois à la loi
morale et à l’esprit et aux fins des Nations Unies (résolution 96 (T) de
l’Assemblée générale, 11 décembre 1946). Cette conception entraîne
une première conséquence: les principes qui sont à la base de la
convention sont des principes reconnus par les nations civilisées
comme obligeant les Etats même en dehors de tout lien convention-
nel. Une deuxième conséquence est le caractère universel à la fois de
la condamnation du génocide et de la coopération nécessaire «pour
libérer l’humanité d’un fléau aussi odieux» (préambule de la conven-
tion). La convention sur le génocide a donc été voulue tant par
PAssemblée générale que par les parties contractantes comme une
convention de portée nettement universelle.» (Ibid. )

Ainsi, luniversalité de la convention concerne tant les principes sur les-
quels elle repose que «la coopération nécessaire «pour libérer l'humanité

43
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 635

d’un fléau aussi odieux». A l’évidence, la coopération ne peut être uni-
verselle si la participation ne l’est pas. La Cour l’a reconnu lorsqu'elle a
relevé «le caractère nettement universel des Nations Unies sous les aus-
pices desquelles la convention a été conclue et la très large participation
que l’article XI de la convention a entendu organiser» (C.I.J. Recueil
1951, p. 21). Dans un passage célèbre, elle a déclaré:

«Les fins d’une telle convention doivent également être reconnues.
La Convention a été manifestement adoptée dans un but purement
humain et civilisateur. On ne peut même pas concevoir une conven-
tion qui offrirait à un plus haut degré ce double caractère, puisqu'elle
vise d’une part à sauvegarder l’existence même de certains groupes
humains, d’autre part à confirmer et à sanctionner les principes de
morale les plus élémentaires. Dans une telle convention, les Etats
contractants n’ont pas d’intérêts propres; ils ont seulement, tous et
chacun, un intérêt commun, celui de préserver les fins supérieures
qui sont la raison d’être de la convention. Il en résulte que l’on ne
saurait, pour une convention de ce type, parler d'avantages ou de
désavantages individuels des Etats, non plus que d’un exact équilibre
contractuel à maintenir entre les droits et les charges. La considéra-
tion des fins supérieures de la convention est, en vertu de la volonté
commune des parties, le fondement et la mesure de toutes les dispo-
sitions qu’elle renferme.» (Zbid., p. 23.)

Elle a ajouté:

«L'objet et le but de la Convention sur le génocide impliquent
chez l’Assemblée générale et chez les Etats qui l’ont adoptée l’inten-
tion d’y voir participer le plus grand nombre possible d'Etats.»
(Ibid, p. 24.)

Si les arguments de la Yougoslavie sont fondés, ils introduisent d’une
manière ou d’une autre, pour un Etat successeur comme la Bosnie-Her-
zégovine, une interruption inévitable de la protection que la convention
sur le génocide accordait auparavant à tous les «groupes humains» qui
vivaient dans l’ex-République fédérative socialiste de Yougoslavie.
L'interruption pourrait durer de longs jours pendant lesquels, à toutes
fins utiles, on n’entendrait plus parler de cette protection. On voit mal
comment l’inévitabilité d’une telle interruption de la protection pourrait
être compatible avec une convention qui vise «d’une part à sauvegarder
l'existence même de certains groupes humains, d’autre part à confirmer et
à sanctionner les principes de morale les plus élémentaires».

Jestime que l’objet et le but de la convention sur le génocide obligent
les parties 4 la respecter de maniére a éviter une telle interruption de la
protection qu’elle offre. La convention ne peut étre interprétée comme
signifiant qu’une partie, tenue aux termes de la convention d’appliquer
les dispositions juridictionnelles de celle-ci pour protéger des «groupes

44
APPLICATION DE CONVENTION GENOCIDE (OP. IND. SHAHABUDDEEN) 636

humains» habitant une région donnée, peut se considérer comme libérée
de ces dispositions à l’égard d’un Etat successeur au motif que la région
en cause fait maintenant partie du territoire de cet Etat; une telle partie
continuerait d’être liée par ces dispositions à l’égard d’autres parties en ce
qui concerne les mêmes «groupes humains» mais en serait contre toute
logique libérée à l’égard de l'Etat successeur sur le territoire duquel elle
commettrait des violations de la convention.

Pour atteindre son objectif et son but, la convention devrait être inter-
prétée comme impliquant l’expression d’un engagement unilatéral de cha-
cune de ses parties de traiter les Etats successeurs, à compter de leur
accession à l'indépendance, comme la continuation de PEtat prédécesseur
en tant que partie à la convention. Le lien consensuel nécessaire est par-
fait lorsque l’Etat successeur décide de se prévaloir de cet engagement en
se considérant comme partie au traité. Il n’est pas contesté que d’une
manière ou d’une autre la Yougoslavie est partie à la convention. Elle
doit donc être considérée comme liée par un engagement unilatéral de
traiter la Bosnie-Herzégovine (en tant qu’Etat successeur) comme ayant
été partie à la convention à compter de la date de son accession à l’indé-
pendance.

On pourrait dire que cette approche pose aux parties existantes des
problèmes de rétroactivité et les laisse dans l’incertitude quant au statut
des Etats successeurs dans la mesure où un certain temps peut s’écouler,
à compter de leur accession à l’indépendance, avant que la position
exacte de ces derniers ne soit connue. On peut, pour répondre à cela, se
reporter à la jurisprudence de la Cour dans l'affaire du Droit de passage
sur territoire indien: les problèmes en question résultent du régime de la
convention sur le génocide que les parties à celle-ci ont accepté lorsqu’elles
Pont acceptée. Puisque la Yougoslavie se considère partie à la conven-
tion, elle est liée par ce régime. Elle doit donc considérer la Bosnie-Her-
zégovine comme partie à la convention à compter de la date à laquelle
cette dernière a accédé à l’indépendance, quelles que soient les éventuelles
difficultés.

La conclusion qui précède est confortée par une autre considération: la
Cour serait fondée à accepter l’opinion qui prévaut généralement, à
savoir que la Yougoslavie elle-même n’est pas la continuation de la per-
sonnalité internationale de l’ex-République fédérative socialiste de You-
goslavie mais est un nouvel Etat et donc un Etat successeur. Si, comme
nul ne le conteste, la Yougoslavie est fondée à se considérer comme ayant
toujours été partie à la convention, il en va de même, par analogie, de la
Bosnie-Herzégovine.

*
S’agissant du probléme plus large de la succession d’Etats aux traités
relatifs aux droits de l’homme, je ne suis pas persuadé qu’il faille, aux fins

de la présente affaire, faire une distinction trop nette entre la convention

45
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 637

sur le génocide (et en particulier ses dispositions juridictionnelles), consi-
dérée comme un texte visant à prévenir et réprimer les comportements
portant atteinte à l’intégrité de certains «groupes humains», et les traités
relatifs aux droits de l’homme stricto sensu: fondamentalement, tous
concernent les droits de la personne humaine — dans le cas de la conven-
tion sur le génocide, certains des droits de l’homme les plus importants de
tous. La convention a son origine dans «l’intention des Nations Unies de
condamner et de réprimer le génocide comme «un crime de droit des
gens» impliquant le refus du droit à l’existence de groupes humains
entiers»; l’«objet» de la convention est donc de «sauvegarder l’existence
même de certains groupes humains». Cet objet ne pourrait être réalisé s’il
n’impliquait la préservation du droit à la vie dans certaines circonstances,
au stade ultime par le biais des dispositions juridictionnelles de la conven-
tion. Un auteur, non sans raison, a décrit la convention comme «le pre-
mier instrument relatif aux droits de l’homme adopté par les Nations
Unies» (Matthew Lippman, «The Drafting of the 1948 Convention on
the Prevention and Punishment of the Crime of Genocide», Boston Uni-
versity International Law Journal, 1985, vol. 3, p. 1).

Dire qu’un traité est un traité relatif aux droits de l’homme fournit
certes un fondement possible, mais n’indique pas nécessairement un méca-
nisme juridique précis permettant de considérer qu’un Etat successeur y
succède automatiquement en respectant le caractère consensuel des rela-
tions conventionnelles. Il est possible de découvrir un tel mécanisme juri-
dique dans l’argument susmentionné, et en affirmant plus généralement que
l’objet et le but de tels traités, y compris le désir d’éviter les interruptions
dans leur application, permettent de les interpréter comme l'expression
d’un engagement unilatéral des Etats qui y sont parties de traiter les Etats
successeurs comme des parties avec effet à compter de la date de leur
accession à l'indépendance. Comme indiqué ci-dessus, le lien consensuel
est parfait lorsque l'Etat successeur se prévaut de cet engagement en déci-
dant de se considérer comme partie au traité.

Cela pourrait fournir une réponse à la question de savoir si la succes-
sion aux traités relatifs aux droits de l’homme en général est automa-
tique. Je n’ai toutefois pas l’intention d’exprimer une opinion précise à
ce stade sur cette question complexe et très controversée. L’interpréta-
tion susvisée suffit à mon avis à répondre à la question dans le cas de
la convention sur le génocide compte tenu des traits spécifiques de cet
instrument particulier.

FORUM PROROGATUM

La Cour a considéré à juste titre qu’étant donné les circonstances de
l'espèce cette doctrine ne lui permet pas de fonder sa compétence sur
d’autres bases que celles prévues à l’article IX de la convention sur le
génocide. Quant à sa compétence en vertu de cette disposition, j’approuve

46
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 638

la position que je pense la Cour a prise, à savoir que l’applicabilité de
cette doctrine n’a pas à être examinée. Le conseil de la Bosnie-Herzégo-
vine a déclaré — à mon avis à juste titre — que la question qui se pose au
sujet de cette disposition n’est pas une question de forum prorogatum,
mais celle de savoir si la Yougoslavie a acquiescé à l’opinion selon
laquelle cette disposition est applicable. Il y a une différence entre accep-
ter la juridiction prévue par la clause attributive de compétence d’un
traité étant entendu que la clause elle-même ne s’applique pas et acquies-
cer à la conclusion selon laquelle la clause attributive de compétence elle-
même s’applique. Dans le premier cas, l’acceptation est le seul fondement
de la compétence, dans le second, elle ne l’est pas, car il s’agit seulement
d’une admission que le traité s’applique. Cette dernière position est celle
qu'à mon avis a prise le conseil de la Bosnie-Herzégovine (voir CR 96/8,
p. 75-76, 79-80, 81-82, et CR 96/11, p. 52).

En outre, j’approuve ce que je crois être aussi une position prise par le
conseil de la Bosnie-Herzégovine, 4 savoir que la doctrine du forum pro-
rogatum rintervient pas lorsque la compétence qui en découlerait existe
déja en vertu d’un titre de compétence applicable; par hypothése, on ne
peut invoquer cette doctrine que lorsque la compétence en question ferait
autrement défaut (CR 96/8, p. 82). En l’espéce, la Cour ayant jugé que
l’article IX de la convention sur le génocide s’applique en tant que dis-
position conventionnelle liant les parties, il n’est ni nécessaire ni justifié
de recourir à la doctrine en question pour fonder la compétence prévue
par cette disposition.

Les positions ainsi prises par le conseil de la Bosnie-Herzégovine sont
confortées par le fait qu’au paragraphe 34 de son ordonnance du 13 sep-
tembre 1993 la Cour a considéré que 1a question du forum prorogatum ne
se posait pas en ce qui concerne l’article IX de la convention; elle
conserve la même position au paragraphe 40 de l’arrêt rendu ce jour. La
position de la Cour correspond bien à la manière dont les arguments ont
été formulés durant les deux précédentes phases de l'affaire, à savoir les
1% et 2 avril 1993 et les 25 et 26 août 1993. (Pour le stade auquel — vers
la fin de la seconde phase de l'affaire — et les circonstances dans les-
quelles la question du forum prorogatum a été soulevée pour la première
fois, voir C.I.J. Recueil 1993, p. 416-420, opinion individuelle de M. Lau-
terpacht, juge ad hoc.)

Par comparaison, on peut noter que dans l’affaire du Détroit de Cor-
fou l'argument du forum prorogatum a été formulé sans perdre de temps
par le Royaume-Uni tant dans ses écritures que dans ses plaidoiries
(voir CIS. Recueil 1947-1948, p. 26 et suiv., et C.LJ. Mémoires, Détroit
de Corfou, p. 15-18, en particulier le paragraphe 9 g), p. 18, et vol. III,
p. 36, 56 et suiv., 66 et 69). Dans l'affaire de l Anglo-Iranian Oil Co., le
Royaume-Uni a de même pris l'initiative, et l’a prise immédiatement,
même si ses arguments n’ont pas été acceptés (voir C.J. Recueil 1952,
p. 112-114, et CLS. Mémoires, Anglo-Iranian Oil Co., p. 517-518, 540,
544, 553-556, 594, 626, 630 et suiv.). L’immédiateté de la réaction est
importante lorsque l’on apprécie la position des parties; le forum proro-

47
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 639

gatum repose en dernière analyse sur les mêmes fondements consensuels
que la compétence de la Cour.

Ces considérations soutiennent ce que je crois être la position adoptée
par la Cour, à savoir que la Bosnie-Herzégovine n’invoque pas — à mon
avis à juste titre — le forum prorogatum en ce qui concerne l’article IX de
la convention sur le génocide.

{ Signé) Mohamed SHAHABUDDEEN.

48
